Citation Nr: 9924518	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-19 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for hearing loss in 
the left ear, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his son, and his daughter-in-law



ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
January 1944.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a September 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which continued the 
current 10 percent disability evaluation for service-
connected left ear hearing loss.  The veteran filed a timely 
appeal to that adverse determination.


FINDINGS OF FACT

1.  The veteran's service-connected hearing loss in the left 
ear is currently manifested by an average pure tone decibel 
loss of 105+ decibels, (which corresponds to level XI 
hearing), and by speech recognition which could not be 
assessed, as shown by VA examinations in August 1996 and June 
1998.

2.  During VA examination in June 1998, an average pure tone 
decibel loss of 57.5 decibels was shown in the right ear, 
while speech recognition in that ear was 10 percent.

3.  The veteran is not completely deaf in the right ear.



CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 10 percent for hearing loss in the left ear have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.21, 4.85, Diagnostic Code 
6101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's 10 percent 
disability evaluation for his service-connected left ear 
hearing loss has been in effect since April 1946, and hence 
is protected from reduction due to the provisions of 
38 U.S.C.A. § 110 (West 1991) and 38 C.F.R. § 3.951 (1998).  
Service connection has also been in effect since April 1946 
for a scar, residual of a gunshot wound (GSW), entrance left 
zygoma, exit left mastoid.  

The veteran claims that VA did not properly evaluate his 
right ear hearing loss, and that he is entitled to 
compensation for paired organs due to total deafness pursuant 
to 38 C.F.R. § 3.383 (1998).

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  A mere allegation that a 
service-connected disability has increased in severity is 
generally sufficient to establish an increased rating claim 
as well grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Further, after examining the record, the Board is also 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claim and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Littke v. 
Derwinski, 1 Vet. App. 90, 91 (1990).  The current condition 
of the veteran's hearing loss of the left ear has been 
assessed by a VA medical examination dated in June 1998, 
which the Board finds to be adequate concerning the issue on 
appeal.  Finally, there is no indication that there are other 
relevant records available which would support the veteran's 
claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.  Pertinent regulations do 
not require that all cases show all findings specified by the 
Schedule for Rating Disabilities, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will, however, be expected in all 
cases.  38 C.F.R. § 4.21.

The Board notes that the regulations governing the schedular 
criteria for rating diseases of the ear and other sense 
organs (38 C.F.R. §§ 4.85-4.87a), were revised effective June 
10, 1999.  See 64 Fed. Reg. 25202-25210 (May 11, 1999).

In VAOPGCPREC 11-97 (O.G.C. Prec. 11-97), the VA General 
Counsel addressed questions relating to the application of 
amended rating schedule provisions in appeals pending before 
the Board, which involved claims for increased ratings for 
service-connected mental disorders.  While the answers 
provided in that opinion relate specifically to the 
amendments made to the portion of the Schedule for Rating 
Disabilities addressing mental disorders, the reasoning and 
analysis set forth in the opinion are equally applicable to 
other amendments made to the rating schedule.  

In regard to the question of whether an amendment made to the 
rating schedule contains liberalizing criteria, it was held 
by the General Counsel that questions as to whether an 
amendment is more beneficial to a claimant than a previously-
existing provision must be resolved on a case-by-case basis.  
The determination as to whether a particular amended 
regulation is more favorable to a claimant than the 
previously-existing regulation may depend upon the facts of 
the particular case.

To that end, the Board notes that although the regulations 
governing the schedular criteria for rating diseases of the 
ear and other sense organs, including sensorineural hearing 
loss, were revised effective June 10, 1999, there is no 
significant change that would affect the veteran's assigned 
rating.  Thus, as no one version is more favorable to the 
veteran, there is no prejudice to the veteran in failing to 
remand the claim for consideration by the agency of original 
jurisdiction (AOJ) or for the issuance of a supplemental 
statement of the case (SSOC).  See VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

Evaluation of unilateral hearing loss ranges from 
noncompensable to 10 percent, based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies of 500, 1000, 2000, 3000, and 4000 cycles per 
second.  To evaluate the degree of disability for unilateral 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic 
Codes 6100, 6101 (1998).  Where service connection has been 
granted only for defective hearing involving one ear, and the 
veteran does not have total deafness in both ears, the 
hearing acuity of the non-service-connected ear is considered 
to be normal.  In such situations, a maximum 10 percent 
rating is assignable where hearing in the service-connected 
ear is at level X or XI.  Id.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evidence relevant to the veteran's claim of entitlement to an 
increased disability evaluation for left ear hearing loss 
includes an August 1996 report of audiometric testing by VA.  

The average pure tone decibel loss in the right ear was 55.0 
decibels, while average pure tone loss in the left ear was 
105+ decibels.  Speech audiometry revealed speech recognition 
ability of 68 percent in the right ear.  Speech recognition 
in the left ear could not be measured because of the severity 
of the hearing loss.  The audiological test results were 
summarized as moderate to moderately severe sensorineural 
hearing loss in the right ear, and profound sensorineural 
hearing loss in the left ear.  Speech recognition was termed 
fair to poor in the right ear.

The veteran was most recently afforded a VA audiological 
examination in June 1998.  Said examination revealed an 
average pure tone decibel loss of 57.5 decibels in the right 
ear and 105+ decibels in the left ear.  Speech recognition 
was 10 percent for the right ear, and could not be assessed 
in the left ear.  Additionally, no measurable hearing was 
observed in the left ear.  The diagnosis was that 
audiological testing revealed a moderate to moderately severe 
sensorineural hearing loss in the right ear.  No measurable 
hearing could be observed in the left ear.  Speech 
intelligibility was termed very poor in the right ear.

During his April 1999 videoconference hearing before the 
undersigned Board Member, the veteran's son testified on the 
veteran's behalf that his father had "always been hard of 
hearing, in both ears.  Just had to talk loud, sir."  The 
veteran's son also testified that his mother had told him 
that the veteran had a hearing loss in both ears upon 
discharge from active service.  He also testified that his 
father had hearing aids issued by VA for his right ear (which 
the veteran was wearing during his June 1998 evaluation).  
The veteran's daughter-in-law testified that if the veteran 
was "not used to your voice and he can't read your lips, and 
motions, he cannot understand."

The Board is aware that compensation is payable for 
combinations of service-connected and non-service-connected 
total deafness in both ears, as if both disabilities were 
service connected.  See 38 U.S.C.A. § 1160(a)(3) (West 1991); 
38 C.F.R. § 3.383(a)(3); Boyer v. West, 12 Vet. App. 142, 143 
(1999).  Also, the VA General Counsel has held that if a 
claimant has service-connected hearing loss in one ear, and 
non-service-connected hearing loss in the other ear, the 
hearing in the ear having non-service-connected loss should 
be considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  VAOPGCPREC 32-97 (O.G.C. Prec. 32-97) 
(August 29, 1997) (emphasis added).

In view of the foregoing evidence of record, an increased 
evaluation is not warranted for left ear hearing loss under 
Diagnostic Code 6101.  See 38 C.F.R. § 4.87, Table VII 
(1998).  The Board notes that the veteran exhibits level XI 
hearing in the left ear, and that a 10 percent disability 
evaluation is, in any event, the maximum available for 
service-connected hearing loss in a single ear.  The Board 
has also considered the contentions of the veteran, his son, 
and his daughter-in-law that the veteran's hearing loss has 
increased in severity.  Although their contentions are 
credible, see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992), they may not serve to establish a higher rating for 
hearing loss because 
" . . . disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann, 3 Vet. App. at 349.  
Here, such mechanical application establishes that a 10 
percent rating is warranted for the veteran's service-
connected left-ear hearing loss.

As noted, service connection is not in effect for hearing 
loss in the right ear.  The audiometry results reported above 
show that the veteran does not have total deafness in that 
ear.  Accordingly, hearing in the right ear is considered 
normal (Level I) for purposes of computing the service-
connected left-ear hearing loss disability rating.  See 
38 C.F.R. § 1160(a)(3); 38 C.F.R. § 3.383(a)(3); VAOPGCPREC 
32-97.  Hence, in the absence of total deafness in the 
veteran's non-service-connected right ear, and in view of the 
fact that he is currently receiving the maximum 10 percent 
disability evaluation for service-connected unilateral 
hearing loss in the left ear, an increased schedular 
evaluation must be denied.

The Board has also considered the provisions of 38 C.F.R. 
§ 4.7, but finds that there is no question presented as to 
which of two or more evaluations would more properly classify 
the severity of the veteran's service-connected hearing loss 
in the left ear.  

Moreover, the Board finds that the evidence does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
record does not reflect frequent periods of hospitalization 
because of the service-connected left ear hearing disorder, 
nor interference with employment to a degree greater than 
that contemplated by the regular schedular standards, which 
are based on the average impairment of employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992).  Therefore, the 
Board finds that the criteria for submission for an 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In reaching this decision, the Board considered the benefit-
of-the-doubt rule.  However, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).



ORDER

Entitlement to a rating in excess of 10 percent for service-
connected hearing loss in the left ear is denied.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

